Case 8:20-cv-00089-DOC-JDE Document 62-6 Filed 04/16/21 Page 1 of 4 Page ID #:565




 1   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.corn
 2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 3   Los Angeles, CA 90067
     Telephone: (310) 586-3200
 4   Facsimile: (310) 586-3202
 5   MICHAEL C. WHITTICAR (admitted pro hac vice)
     mikew@novaiplaw.com
 6   NOVA IP LAW, PLLC
     7420 Heritage Village Plaza, Suite 101
 7   Gainesville, VA 20155
     Telephone: (571) 386-2980
 8   Facsimile: (855) 295-0740
 9   Attorneys for Defendant/Counterclaimant
     DESCENDENT STUDIOS INC. and
10   Defendant ERIC PETERSON
11                      UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California        Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                           IPROPOSEDI ORDER ON
                                           DEFENDANTS' MOTION TO
15                          Plaintiff,     ENFORCE THE BINDING
                                           SETTLEMENT TERMS SHEET, TO
16        vs.                              EXTEND THE COURT'S
17
     DESCENDENT STUDIOS INC., a
18   Texas corporation, and ERIC           [REDACTED VERSION OF
     PETERSON, an individual,              DOCUMENT PROPOSED TO BE
19                                         FILED UNDER SEAL]
20                          Defendants.
21   DESCENDENT STUDIOS INC., a            Date:      May 24, 2021
     Texas corporation,                    Time:      8:30 a.m.
22                                         Courtroom: 9D
23                    Counterclaimant,
24        vs.                              Judge: Hon. David O. Carter
25                                         Complaint Filed:   1/16/2020
     LITTLE ORBIT LLC, a California
26   Limited Liability Company,
27                    Counterdefendant.
28
Case 8:20-cv-00089-DOC-JDE Document 62-6 Filed 04/16/21 Page 2 of 4 Page ID #:566




 1          Defendants have filed a Motion to Enforce the Binding Settlement Terms
 2   Sheet, to permanently extend the Court's jurisdiction to do so
 3
 4          Having considered the submissions and the arguments of the parties, the Court
 5   hereby finds and orders as follows:
 6          1.    Defendants' motion to enforce the Binding Settlement Terms Sheet is
 7   granted due to Plaintiffs failure to comply with the Binding Settlement Terms Sheet
 8   in several different respects.
 9          2.                   as used in the Binding Settlement Terms Sheet and
10   Settlement Agreement Memorialization means
11          3.    Little Orbit is ordered to
12                                                     within ten (10) calendar days of the
13   entry of this Order.
14          4.    Paragraph 4 of the Binding Terms Sheet is not Descendent's sole
15   remedy for Little Orbit's complete failure to                                 required under
16   the Binding Settlement Terms Sheet, through Paragraphs 1 through 3.
17          5.    Paragraph 4 of the Binding Settlement Terms Sheet was expressly stated
18   as a remedy for any one                 (singular) that was not made "on time". but was
19   never stated nor agreed to be Descendent's sole or exclusive remedy for any one or
20   more              (plural) that are not made at all, and especially not for
21               not being made at all. Paragraph 4 was intended to address only the
22   timing of              , and not to establish an exclusive remedy for. failing to make
23   one or more               ever or at all.
24          6.                  will be in material breach if it fails to make any one or more
25               at all, or if it fails to make any two or more           on time.
26                     has threatened that it will not market or promote the game if
27                   correct definition of
28

                                                 -1-
Case 8:20-cv-00089-DOC-JDE Document 62-6 Filed 04/16/21 Page 3 of 4 Page ID #:567




 1         8.    However, as an                                  has a legal obligation to
 2   use its best efforts in good faith to maximize and promote sales of the game. See
 3   Branley v. Crosby Research Foundation, Inc., 73 Cal. App. 2d 103, 112 (1st Div.
 4   Ct. App. 1946), citing Cal. Civ. Code §§ 1655,1656. See also Wolf v. Walt Disney
 5   Pictures & Television, 162 Cal. App. 4th 1107, 1120 (2nd Dist. Ct. App. 2008)
 6   (covenants to use good faith and best efforts are "routinely implied"
 7                              rights in exchange for a percentage of profits or
 8   royalties). Cf. Cal. Comm. Code §2306(2) (                      contracts for the sale
 9   of goods require the buyer "to use best efforts to promote their sales."). This
10   includes at least the reasonable and customary amount of advertising and promotion.
11         9.    The Court hereby finds and orders that
12           , must use its best efforts in good faith to develop, market, promote,
13   advertise, and sell the game, including but not limited to conducting a reasonable
14   and customary amount of advertising and promotion.
15         10. A written settlement memorialization which accurately reflects the
16   parties' agreement as reflected in the Binding Settlement Terms Sheet is attached to
17   the Eric Peterson Declaration in Support of Defendants' Motion as Exhibit C. Little
18   Orbit shall sign and return that document to Defendants' counsel within three (3)
19   business days.
20         11. The Court permanently retains jurisdiction to enforce the Binding
21   Settlement Terms Sheet and written memorialization of settlement.
22         12. Within thirty (30) days,
23                              for preparing, filing and writing its Motion to Enforce
24   pursuant to Paragraph 18 of the Binding Settlement Terms Sheet.
25         SO ORDERED.
26
     DATED:
27
                                           Honorable David O. Carter
28
                                           U.S. District Court Judge
Case 8:20-cv-00089-DOC-JDE Document 62-6 Filed 04/16/21 Page 4 of 4 Page ID #:568




 1                                CERTIFICATE OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3   employed in the County of Los Angeles, State of California, and am not a party to
 4   the above-entitled action.
 5         On April 16, 2021, I filed a copy of the following document(s):
 6           D] ROPOSED] ORDER ON DEFENDANTS' MOTION TO
     ENFORCE THE
               [PBINDING SETTLEMENT
 7   THE COURT'S JURISDICTION AND FOR
 8
     By electronically filing with the Clerk of the Court using the CM/ECF system which
 9   will send notification of such filing to the following:
10
       • Leo Edward Lundberg , Jr
11
          leo.law.55@gmail.com
12
       • Michael Danton Richardson
13
          mdantonrichardson@yahoo.corn
14
15
           Executed on April 16, 2021, at Los Angeles, California. I hereby certify that
16
     I am employed in the office of a member of the Bar of this Court at whose direction
17
     the service was made.
18
                                           is! Diane Hashimoto
19                                         Diane Hashimoto
20
21
22
23
24
25
26
27
28

                                              -1-
